Title: To Thomas Jefferson from James Miller and Others, 1 February 1803
From: 
To: Jefferson, Thomas


          
            Honoured Sir
            State of Ohio Febuary. 1st 1803
          
          we are in Duty Bound To give you all The honour That a humain person can bee Worthy of For your by past prisedeings in the Behalf of the poore deear Sir we Still hope to find you Zealous in our Cause. Theirfore we Send Forth our petitian hopeing you will put it in to the hands of some worthy Friend that will speak For us you will find that those speculateors has sent on a petitian presenting that it will Benifit the poore But you may Believe us that not one twentieth person on the land ivver saw their petitian for it was Wrote in Cincinnata Betwene Chrismass and new year: and was Carryed a Bout By Gorge Turner and handed To Every person in the taverns and we will leave it to your honour to Judge what Capasity Men must bee in to Sighn a petitian or to Judge of it Deeare Sir we hope you will Speake to the honourable house and Mentian to them to give us an Eaquel Chance that is to Cease these petitians and Let us have have too others to Sirculate amongst us and let the moste in number take it Deear Sir you may believe us their is a grait Deale of advantage is taken in this State and we will mention one in particular that of Wm Ward Concerning Ic zeans to lay his warrents on Reserve Sectians Deear Sir all we want is to bee Fair and honest and bee permited to get land as Far as our moneys will get so that we May Bee yousfull both to our Famileys and the State we live in and not bee Impossed on by those Land Jobbers Deear Sir we Remain your Friends and Cityzens
          
            Jas Miller
          
          
            NB Deear Sir I understand that Robert [Rannax?] is about to Make application for the land in the Forks of Mad River but how Could he Clame it as his Bargin when I have the Surveyors Certificate Certyfying that it was No. 16 thease from me.
          
          
            Jas Miller
          
        